Citation Nr: 0615926	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at L4-5, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
March 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied an increased rating 
for DDD at L4-5.  

In April 2004, the veteran testified before a Veterans' Law 
Judge in Washington, DC.  A transcript of that hearing is of 
record and associated with the claims folder.  The Judge has 
since left the Board.  Therefore, the veteran was scheduled 
for an additional Central Office hearing for May 4, 2006.  In 
April 2006, he submitted a letter to VA, indicating, in 
pertinent part, that because of severe left leg and back 
pain, he may not be able to attend the aforementioned 
hearing.  He requested that his representative prepare a 
brief on his behalf.  The veteran did not report for the 
hearing.  


FINDING OF FACT

The veteran's DDD of L4-5 is productive of muscle spasm, 
bilateral absent ankle jerk, radicular syndrome and severe 
pain, unfavorable ankylosis of the entire spine is not shown.  


CONCLUSION OF LAW

The criteria for 60 percent, and no more, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293(2002), 5243 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection .  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The veteran and his representative contend, in essence, that 
the veteran's DDD at L4-5 is more severe than the current 
evaluation reflects.  The veteran complains of constant pain, 
radiculopathy and absent ankle jerk.  It is asserted that the 
veteran warrants a 60 percent rating in this regard.  

In a rating decision of December 1974, service connection was 
granted for chronic low back pain due to DDD L4-5.  A 
20 percent rating was assigned, effective April 1974.  By 
rating decision of September 1975, the rating was increased 
to 40 percent, effective from June 1975.  This rating has 
been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Board observes that the rating schedule for evaluating 
intervertebral disc syndrome changed during the pendency of 
this appeal.  The old criteria, in effect prior to September 
23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

On review of the medical evidence associated with the claims 
file, the veteran's DDD L4-5 warrants a 60 percent rating and 
no more, under the rating for intervertebral disc syndrome, 
in effect prior to September 23, 2002.  The next higher 
rating, 100 percent, for ankylosis of the entire spine, is 
not warranted at any time during the rating period.  

The evidence of record shows that in 2001, the veteran was 
sent to back school.  It was noted that he had stable 
degenerative joint disease and DDD of the lumbar spine.  He 
had a long history of lumbar pain with spinal stenosis .  His 
symptoms were noted to be steady and he did not feel worse.  
Examination revealed diffuse pain on palpation.  His pulses 
and reflexes were intact.  He was to continue in back school 
and continue with physical therapy.  He was treated with 
monthly narcotics .  

In August 2002, the veteran underwent VA neurological and 
orthopedic examinations.  The neurological examination showed 
that the reflexes, specifically at the ankles, were symmetric 
and hypoactive.  Babinski signs were absent.  The 
neurological conclusions were that the veteran had backache 
for 45 years with a normal examination, except for 
generalized hyperflexia and lumbar flexion limited to 90 to 
100 degrees.  The VA orthopedic examination revealed that the 
veteran had weakness, stiffness, and lack of endurance.  It 
was noted that he was treated with Oxycodone.  He had 
difficulty sitting and or standing for any length of time.  
On examination, palpation of the back revealed tenderness 
that began with the dorsal spine with spasm and pain worse at 
the lumbosacral spine at the L4-5 area.  Movement of the back 
revealed extension of 15 degrees and flexion limited to 
38 degrees.  The diagnoses was dorsal spine tenderness and 
pain with limited motion and lumbosacral spine pain more 
severe to palpation with history of radicular pain more on 
the right than the left, but on both sides.  There was 
tenderness in the sciatic notch and along the sciatic nerve, 
down the left extremity.  

Medical records from the Raleigh Orthopedic Clinic were also 
submitted on behalf of the claim.  In October 2002, the 
veteran had tenderness in the sciatic notch, fairly good 
range of motion, decreased strength in the left leg, and x-
rays showing severe DDD with left lower extremity radicular 
syndrome, possible S1 radiculopathy.  At that time, he was 
not interested in epidural steroid injections.  In June 2003, 
he was seen with significant decreased range of motion, 
absent reflexes at the ankles, bilaterally, difficulty with 
quite a few flare-ups, and he agreed to an epidural steroid 
injection.  He was also given a prescription for a lift 
chair.  

The veteran testified at a Central Office Board hearing in 
April 2004.  He related lower back pain, with different 
levels of intensity, depending on his activity.  He had 
shooting pain, radiating down his legs to his thighs, 
limitation of motion, which required him to use a chair lift, 
he walked with the aid of a cane, used Percocet, received 
injections that he believed helped for approximately one 
month, and stated that he could stand only ten minutes at 
most without severe pain.  He also related that he awakened 
in the morning with back pain.  

In August 2005, the veteran was seen by VA neurology clinic.  
He had low back pain that radiated across his buttocks.  He 
was noted to have had epidural injections that worked for him 
and he pursued physical therapy with good relief.  Pursuant 
to the Board's remand of August 2004, the examiner indicated 
that there was evidence of DDD throughout the veteran's 
lumbar spine, worse at L4-5.  There was no instability on 
flexion and extension views on his last x-ray.  Based on the 
examination, the examiner indicated that there was no 
excursion of motion accompanied by pain or evidenced by 
incoordination, weakened movement, or excess fatigability on 
use.  The examiner could not ascertain what the veteran's 
functional ability limits would be with flare up of pain.  
Based on the examination, the veteran did have S1 
radiculopathies that could be attributed to the veteran's 
DDD, but the examiner stated that he did not have weakness or 
absent reflexes of the lower extremities.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

Given the above facts, the Board finds that the medical 
evidence associated with the claims file supports the 
conclusion that the veteran's DDD of L4-5 warrants a 
60 percent rating, but not more, for the entire rating period 
under the old criteria for evaluating intervertebral disc 
syndrome.  However, the evidence does not show that the 
regulations pertaining to unfavorable ankylosis of the entire 
spine warrant a rating in excess of 60 percent under either 
the old or the new diagnostic codes.  

In this regard, the Board notes that the veteran has been 
found to have on occasion absent ankle jerk, bilaterally, 
sciatic neuropathy, characteristic pain, and muscle spasm.  
None of the evidence of record demonstrates ankylosis of the 
entire spine, which is the criteria for 100 percent under the 
old criteria (DC 5286) or the new criteria (DC 5243).  

In sum, an increased rating to 60 percent and no more, for 
the veteran's DDD at L4-5 is warranted for the appellate 
period.    

	(CONTINUED ON NEXT PAGE)






ORDER

A rating of 60 percent and no more, for DDD at L4-5 is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.   




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


